UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4969


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LESHANTA SULLIVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:05-cr-00705-GRA-1)


Submitted:   May 8, 2014                       Decided:    May 14, 2014


Before SHEDD and     DUNCAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    Jamie L. Schoen, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leshanta Sullivan appeals from the ten-month sentence

imposed upon the district court’s revocation of his supervised

release.        On appeal, Sullivan’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), in

which    he     asserts        that    there     are      no    meritorious           grounds      for

appeal    but      questions          whether       Sullivan’s         sentence        is   plainly

unreasonable.             Although          advised       of     his     right        to    file    a

supplemental pro se brief, Sullivan has not done so.                                  We affirm.

               A   sentence       imposed        after         revocation        of    supervised

release       should      be    affirmed       “if     it      is    within      the       statutory

maximum and is not ‘plainly unreasonable.’”                                 United States v.

Webb,     738      F.3d    638,       640     (4th     Cir.         2013)    (quoting         United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006)).                                           “In

making     this      determination,             we     first        consider       whether         the

sentence imposed is procedurally or substantively unreasonable.”

Id.     A sentence imposed upon revocation of supervised release is

procedurally        reasonable         if     the    district        court       considered        the

Chapter 7 policy statements in the Guidelines and the applicable

sentencing factors, see id. at 641 (citing 18 U.S.C. §§ 3553(a),

3583(e) (2012)), and adequately explained the sentence imposed,

though    the      “court      need     not    be    as     detailed        or    specific      when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence,” United States v. Thompson, 595 F.3d

                                                 2
544, 547 (4th Cir. 2010).             A sentence imposed upon revocation of

supervised release is substantively reasonable if the district

court stated a proper basis for concluding that the defendant

should     receive      the   sentence       imposed,        within      the        statutory

maximum.     Crudup, 461 F.3d at 440.               We affirm if the sentence is

not unreasonable.        Id. at 439.

            We     conclude         that     Sullivan’s          sentence           is   both

procedurally and substantively reasonable.                        The district court

considered       the    Chapter       7    policy     statements         and         relevant

statutory    factors.         The    court       emphasized      Sullivan’s         repeated

failure to comply with the terms of supervised release, as well

as the need to deter Sullivan from engaging in future criminal

conduct.         Finally,     the     district       court       properly      imposed       a

sentence     within     the    policy       statement      range        and    below        the

statutory maximum.

            In accordance with Anders, we have reviewed the entire

record     and   have     found      no    meritorious        grounds         for    appeal.

Accordingly,      we    affirm      the    district    court’s      judgment.            This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.       If    the    client      requests       that   a     petition       be

filed,    but    counsel      believes      that    such     a    petition          would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

                                             3
a copy thereof was served on the client.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  4